United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
U.S. POSTAL SERVICE, HEALTH &
RESOURCE MANAGEMENT, Pittsburgh, PA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Douglas Sughrue, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1068
Issued: January 18, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 8, 2010 appellant, through her attorney, filed a timely appeal from a
December 22, 2009 merit decision of the Office of Workers’ Compensation Programs denying
her claim for a stress-related condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained anxiety and uncontrollable hypertension due to
factors of her federal employment.
FACTUAL HISTORY
On April 9, 2008 appellant, then a 76-year-old labor custodian, filed an occupational
disease claim alleging that she sustained anxiety and uncontrollable hypertension due to workrelated stress. She attributed her condition to constant harassment after she returned to work
following an employment injury.

On July 9, 2008 appellant related that her condition began when she “came back to work
April of 2007 after being off work for 10 months on work[ers’] comp[ensation].” When she
returned to work following her injury the employing establishment placed her in a clerk’s
position called “held for postage” rather than in maintenance. Appellant worked as a clerk from
July 2007 to February 2008. Christine Carter, a supervisor, accused her of stealing time because
she arrived on the work floor after the other clerks. Appellant explained that she had to clock in
maintenance and then wait for a mandatory safety talk with her maintenance supervisor. She
informed Ms. Carter that it was unfair that she worked as a clerk but received the pay of a
maintenance employee. Appellant discussed difficulties obtaining a handicap parking place. In
February 2008, she alleged Ms. Carter took mail from her desk. Appellant protested loudly
because of her hearing problem and Ms. Carter mistook her loud voice for yelling. She sought
help from the inspection service. Appellant claimed Ms. Carter issued her a letter of warning on
February 15, 2008 “in retaliation for a grievance [she] filed against her for harassment and
unfounded charges.” The employing establishment also allegedly improperly issued appellant a
letter of warning on March 7, 2008. Appellant asserted that she would have violated her walking
restrictions if she had to take an elevator to the first floor and walk to the closest bathroom. She
described her need to seek medical treatment due to her high blood pressure from stress.
The letter of warning issued to appellant on February 16, 2008 was for failure to follow
instructions and improper conduct on February 6, 2008. It indicated that a manager requested
that she “stop yelling on the work floor” but she did not comply. On February 28, 2008
management agreed to settle the grievance by reducing the letter of warning to an official
discussion and removing references to the disciplinary action from appellant’s personnel file.
In a March 6, 2008 description of incident, appellant related that on February 25, 2008
Mike Bashioum, a supervisor, alleged that appellant violated her limited-duty restrictions by
climbing two steps to use the restroom. Mr. Bashioum instructed her to take the elevator down
to the work floor to use the facilities. Appellant asserted that walking up two steps was not
climbing and maintained that management was retaliating against her for having the inspection
service investigate why management assigned her to work as a clerk instead of in maintenance
without paying her the proper salary.
In the March 7, 2008 letter of warning, the employing establishment charged appellant
with improper conduct and creating an unsafe condition when she violated limited-duty
restrictions against climbing.1 The letter indicated that she walked up and down stairs in
violation of the climbing restriction set forth in a February 4, 2008 work restriction evaluation.
The employing establishment noted that appellant had previously failed to follow limited-duty
restrictions by not having the forms with her and being confrontational. In the attached
February 4, 2008 work restriction evaluation, a physician found that appellant could work with
restrictions, including zero hours of climbing. In a Step 1 grievance decision dated June 25,
2008, management agreed to reduce the letter of warning issued on March 7, 2008 to an official
discussion.

1

By letter dated March 12, 2008, the employing establishment controverted the claim, noting that it issued the
March 7, 2008 letter of warning because appellant was violating her medical restrictions.

2

In a statement dated April 1, 2008, Mary Wilson, a coworker, related that the employing
establishment discriminated against appellant by refusing to allow her to eat lunch in the
storeroom and instructing her to use a walker rather than a cart for support when walking.
On June 4, 2008 the employing establishment noted that appellant was confrontational
during discussions and had received several disciplinary actions for failing to adhere to her
medical restrictions.
By letter dated June 30, 2008, appellant related that she filed a grievance on February 8,
2008 against Ms. Carter, who retaliated by issuing the February 15, 2008 letter of warning.2 She
alleged Mr. Bashioum wrongly accused her of violating her limited-duty restrictions. Appellant
related that her physician informed the employing establishment that she could walk up two steps
to use the bathroom.
By decision dated October 7, 2008, the Office denied appellant’s claim for a stressrelated condition after finding that she did not establish any compensable factors of employment.
On June 19, 2009 counsel requested reconsideration. He argued that the employing
establishment erroneously changed appellant’s work location when she returned to work after her
injury in violation of policy. On April 27, 2007, following a grievance, the employing
establishment rescinded the change in workstation. The employing establishment also
erroneously assigned appellant to work as a clerk but paid her as a custodian upon her return to
work following an injury. Appellant filed a grievance that was settled with her receiving “back
pay for the difference in wage between the custodian and clerk positions.” Counsel maintained
that Ms. Carter accused appellant of stealing time because she was later than the other clerks
even though she had to travel from a more distant area, used a cane, and had to listen to a safety
talk or job assignment from a maintenance supervisor. He further asserted that management
harassed her in February 2008 when it gave her a letter of warning for using a convenient
bathroom. Counsel contended that the restrictions against climbing referred to ladders rather
than climbing two steps to use a bathroom.3 He stated, “Reprimanding an employee for violating
his or her restrictions may be an administrative duty of the employer, but considering the facts
surrounding this incident, reprimanding someone for walking up two stairs to use the bathroom
is abusive.”
In a July 16, 2008 Step 2 grievance decision, received by the Office on September 9,
2009, the employing establishment agreed to pay appellant $999.00 to resolve the grievance she
filed contending that she was assigned to perform clerk duties without receiving the proper
compensation.
By letter dated September 3, 2009, Ms. Carter related that she supervised appellant when
she was assigned to Held for Postage in June 2007. Appellant’s coworkers were afraid of her
because she was rude, loud and abusive. An inspector from the Office of the Inspector General
2

Appellant also submitted medical evidence in support of her claim.

3

Appellant’s attorney submitted evidence showing that the position of laborer/custodian required climbing
ladders.

3

(OIG) observed her behavior and told Ms. Carter that appellant should not work with mail
because she was a custodian and she threw away first class mail. The investigator “requested
that she be removed from the Held for Postage work section and return back to maintenance
immediately.” Management moved appellant back to working as a modified custodian.
On September 4, 2009 Mr. Bashioum related that appellant could clock in at any location
and that she could park in a handicapped space. He submitted evidence describing past
disciplinary actions. Mr. Bashioum indicated that appellant volunteered to be assigned to
another building upon her return to work but subsequently changed her mind. He enclosed
evidence showing that she had selected Building 2, a warehouse, for assignment in April 2007.
On April 27, 2007 the employing establishment rescinded appellant’s assignment to the
warehouse and indicated that she would remain in her current location.
On November 20, 2009 appellant denied that she was violating her restrictions as no
physician found that she could not go up two stairs.4 She maintained that the accusation was in
“retaliation for going to the inspection services.” Appellant challenged the employing
establishment’s version of her work and actions. She explained the circumstances surrounding
the disciplinary action taken against her. Appellant maintained that the employing establishment
erred in not providing her modified work within her craft and harassed her so that she would
retire.
By decision dated December 22, 2009, the Office denied modification of its October 7,
2008 decision.
On appeal counsel argued that appellant has established as compensable work factors that
the employing establishment erroneously attempted to remove her from the building when she
returned to work following an injury. He noted that the letter rescinding the change of
assignment indicated that it was made in error. Counsel argued that the employing establishment
also erred in its administrative duty “by paying [appellant] the normal wage for a labor-custodian
when she was performing clerk work as part of the limited/light[-]duty assignment due to a
previously accepted work[-]related injury.” He additionally maintained that the employing
establishment erred in finding going up two stairs to be climbing. Counsel argued that
Ms. Wilson’s statement shows harassment by the employing establishment. He also discussed
the medical evidence.
LEGAL PRECEDENT
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or an
illness has some connection with the employment but nevertheless does not come within the
concept or coverage of workers’ compensation. Where the disability results from an employee’s
emotional reaction to her regular or specially assigned duties or to a requirement imposed by the
employment, the disability comes within the coverage of the Federal Employees’ Compensation
4

In a statement dated September 15, 2009, George I. Matula, a former coworker, related that appellant endured
“negative and antagonizing conduct” while working for the employing establishment. Two other people provided
character references.

4

Act.5 On the other hand, the disability is not covered where it results from such factors as an
employee’s fear of a reduction-in-force or her frustration from not being permitted to work in a
particular environment or to hold a particular position.6
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regular or specially
assigned work duties of the employee and are not covered under the Act.7 However, the Board
has held that where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.8
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.9
For harassment or discrimination to give rise to a compensable disability under the Act,
there must be evidence introduced which establishes that the acts alleged or implicated by the
employee did, in fact, occur. Unsubstantiated allegations of harassment or discrimination are not
determinative of whether such harassment or discrimination occurred.10 A claimant must
establish a factual basis for his or her allegations with probative and reliable evidence.
Grievances and Equal Employment Opportunity complaints, by themselves, do not establish that
workplace harassment or unfair treatment occurred.11 The issue is whether the claimant has
submitted sufficient evidence under the Act to establish a factual basis for the claim by
supporting his or her allegations with probative and reliable evidence.12 The primary reason for
requiring factual evidence from the claimant in support of his or her allegations of stress in the
workplace is to establish a basis in fact for the contentions made, as opposed to mere perceptions
of the claimant, which in turn may be fully examined and evaluated by the Office and the
Board.13
In cases involving emotional conditions, the Board has held that, when working
conditions are alleged as factors in causing a condition or disability, the Office, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
5

5 U.S.C. §§ 8101-8193; Trudy A. Scott, 52 ECAB 309 (2001); Lillian Cutler, 28 ECAB 125 (1976).

6

Gregorio E. Conde, 52 ECAB 410 (2001).

7

See Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990); reaff’d on recon., 42
ECAB 556 (1991).
8

See William H. Fortner, 49 ECAB 324 (1998).

9

Ruth S. Johnson, 46 ECAB 237 (1994).

10

See Michael Ewanichak, 48 ECAB 364 (1997).

11

See Charles D. Edwards, 55 ECAB 258 (2004); Parley A. Clement, 48 ECAB 302 (1997).

12

See James E. Norris, 52 ECAB 93 (2000).

13

Beverly R. Jones, 55 ECAB 411 (2004).

5

providing an opinion on causal relationship and which working conditions are not deemed
factors of employment and may not be considered.14 If a claimant does implicate a factor of
employment, the Office should then determine whether the evidence of record substantiates that
factor. When the matter asserted is a compensable factor of employment and the evidence of
record establishes the truth of the matter asserted, the Office must base its decision on an
analysis of the medical evidence.15
ANALYSIS
Appellant did not attribute her anxiety and uncontrollable hypertension to the
performance of her regularly or specially assigned duties or as the result of a specific
requirement imposed by her employment. Instead she maintained that the employing
establishment harassed her and issued unwarranted disciplinary action. Appellant asserted that
the employing establishment erred in initially assigning her to a new location when she returned
to work following an employment injury. She indicated that, following a grievance, the
employing establishment rescinded the reassignment. Matters regarding transfers, however, are
not compensable factors of employment without a showing of error or abuse as they do not
involve the employee’s ability to perform her regular or specially assigned work duties, but
rather constitute a desire to work in a different position.16 In determining whether the employer
erred or acted abusively, the Board has examined whether it acted reasonably.17 On
September 4, 2009 Mr. Bashioum related that appellant had selected the warehouse building for
assignment but then changed her mind. He submitted an April 25, 2007 preferred duty
assignment selection form from her indicating that she preferred the warehouse building and the
April 27, 2007 letter rescinding her assignment to the warehouse building. There is no evidence
demonstrating that the employing establishment acted unreasonably in initially assigning her to
work in a building that she had selected; consequently, she has not established a compensable
work factor.
Appellant further attributed her condition to disciplinary action taken by the employing
establishment. She maintained that it erroneously issued her a letter of warning on February 16,
2008 for failing to follow instructions and yelling on the work floor on February 6, 2008.
Disciplinary actions are administrative functions of the employer and not duties of the employee
and, unless the evidence discloses error or abuse on the part of the employing establishment, are
not compensable employment factors.18 Appellant related that she spoke in a loud voice on
February 6, 2008 because she had difficulty hearing and Ms. Carter, her supervisor, interpreted
her loud voice as yelling. She has not, however, submitted any evidence corroborating this
assertion. On February 28, 2008 management agreed to reduce the letter of warning to an
official discussion. The mere fact that the employing establishment lessens or reduces a
14

Dennis J. Balogh, 52 ECAB 232 (2001).

15

Id.

16

Hasty P. Foreman, 54 ECAB 427 (2003); James E. Norris, 52 ECAB 93 (2000).

17

See Brian H. Derrick, 51 ECAB 417 (2000).

18

See L.C., 58 ECAB 493 (2007); Lori A. Facey, 55 ECAB 217 (2004).

6

disciplinary action does not establish that it acted in an abusive manner towards the employee.19
Appellant, consequently, has not established a compensable work factor.
Appellant additionally maintained that Ms. Carter issued the February 16, 2008 letter of
warning in retaliation for a grievance. Harassment and discrimination by supervisors and
coworkers, if established as occurring and arising from the performance of work duties, can
constitute a compensable work factor.20 A claimant, however, must substantiate allegations of
harassment and discrimination with probative and reliable evidence.21 Appellant submitted an
April 1, 2008 letter from Ms. Wilson, a coworker, who related that the employing establishment
would not allow her to eat lunch in the storeroom and wanted her to use a walker rather than a
cart for support when walking. Ms. Wilson did not address any of the incidents identified by
appellant as constituting harassment and discrimination; consequently, her statement is of little
probative value.
Appellant further maintained that Ms. Carter harassed her by accusing her of “stealing
time” because she arrived at work later than the other clerks. She explained that she arrived later
because she had to “clock in” in maintenance and listen to a safety talk before beginning work in
the area for clerks. Appellant also described difficulty obtaining a handicapped parking spot.
Mr. Bashioum, however, related that she could “clock in” to work from anywhere in the building
and that handicapped spaces were available. Appellant has not submitted sufficient factual
evidence supporting her allegations that Ms. Carter harassed and discriminated her and has not
established a compensable work factor.
Appellant additionally argued that the employing establishment wrongly issued her a
March 7, 2008 letter of warning for violating her work restrictions on February 25, 2008 by
climbing up two steps to use the bathroom. The employing establishment submitted a copy of
February 4, 2008 work restrictions indicating that she could perform no climbing. Appellant
maintained that the climbing restriction referred to ladders rather than stairs and noted that her
physician clarified that she could walk up two steps to use the bathroom. The employing
establishment, however, explained that she had received past disciplinary action for failing to
adhere to her medical restrictions. On June 25, 2008 following a grievance, it agreed to reduce
the letter of warning to an official discussion; however, as previously discussed, the mere fact
that the employing establishment lessens or reduces a disciplinary action does not establish that it
acted in an abusive manner towards the employee.22 Appellant has not submitted evidence
showing that the employing establishment erred in issuing the March 7, 2008 letter of warning;
consequently, she has not shown a compensable work factor.
Appellant further maintained that the employing establishment erred in placing her in the
position of clerk when she returned to work following her employment injury but paying her the
salary of a maintenance employee. On appeal, counsel contended that paying her as a
19

Peter D. Butt, Jr., 56 ECAB 117 (2004); Linda K. Mitchell, 54 ECAB 748 (2003).

20

T.G., 58 ECAB 189 (2006); Doretha M. Belnavis, 57 ECAB 311 (2006).

21

C.W., 58 ECAB 137 (2006); Robert Breeden, 57 ECAB 622 (2006).

22

See Linda K. Mitchell, supra note 19.

7

maintenance worker instead of as a clerk constituted administrative error.23 Appellant filed a
grievance regarding her pay for her work as a clerk, and, in a July 16, 2008 decision, she
received $999.00 as resolution of the grievance. On September 3, 2009 Ms. Carter related that
an investigator with the OIG’s office questioned why appellant was working as a clerk when she
was a maintenance employee and indicated that she should not be working with the mail. The
Board finds that appellant has supported her contention that the employing establishment erred in
an administrative action by assigning her to work as a clerk without receiving the proper pay.
As appellant has established a compensable employment factor, the Office must base its
decision on an analysis of the medical evidence. As the Office found there were no compensable
employment factors, it did not analyze or develop the medical evidence. The case will be
remanded to the Office for this purpose.24 After such further development as deemed necessary,
the Office should issue a de novo decision on this matter.
CONCLUSION
The Board finds that the case is not in posture for decision.

23

On appeal, counsel also maintains that the employing establishment erred in trying to transfer appellant to
another building and by issuing her disciplinary action for allegedly violating her work restrictions. As discussed,
however, the evidence is insufficient to show error or abuse by the employer in these administrative actions.
24

See A.K., 58 ECAB 119 (2006); Robert Bartlett, 51 ECAB 664 (2000).

8

ORDER
IT IS HEREBY ORDERED THAT the December 22, 2009 decision of the Office of
Workers’ Compensation Programs is set aside. The case is remanded for further proceedings
consistent with this decision of the Board.
Issued: January 18, 2011
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees' Compensation Appeals Board

9

